DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                         
This office is in response to RCE filed 11/12/2021.  Claims 1-20 remain pending with claims 1, 11 and 19 have been amended.                              

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.                     
In the remarks, Applicant made two main arguments.                   
a)  The first argument:  Applicant submits that merely describing a capacity of accommodating gaming and/or work applications does not disclose “the computer code instructions cause the headset display system to: formulate a task requirement,” as required by claim 1.  Nothing in at all Travers, let along the portion of Travers cited by the Office, teaches or suggests a processor-based formulation of a task requirement, as recited in claim 1.  Further, nothing in Travers teaches or suggests such a processor-based formulation of a task requirement “based on information associated with a user of the headset display system,” as required by claim 1.                      
This argument is not persuasive.  Without the computer code instructions stored in the memory for the processor of the smart glasses 10 to execute, the smart glasses 10 simply cannot browse the Web, performing video recording special events, and adding thousands of applications from gaming to work (see sections [0035], [0036], [0032], [0006]).  Travers clearly teaches a processor-based formulation of a task requirement (see sections [0035], [0029]; i.e., browsing the Web, merging virtual information with the real World to provide interactive environment for the wearer/use of the smart 
Travers clearly discloses that memory can be built into an OMAP 4430 processor operating at 1GHZ with 1GB RAM or an OMAP 4 8840 processor operating at 800 MHZ having 4 GB Flash memory (see section [0032]).  The OMAP 4 processor 50 running Android IC OS or other operating system, these features allow the smart glasses 10 to not only answer the smartphone 40 but to browse the web, video record special events, and add thousands of applications from gaming to work (see section [0035]).  The thousands of applications from gaming to work are examples of computer code instructions stored in a memory causing the headset display system (i.e., the smart glasses 10) to: formulate a task requirement (i.e., gaming or work) based on information associated with a user (i.e., wearer 36) of the headset display system (i.e., the smart glasses 10)”, or “determine which of the identified one or more wireless resources are suitable for satisfying the task requirement (i.e., answering the smartphone 40).                       
b)  The second argument:  Tamayo does not supply that which is missing from Travers.  Travers describes an integration of video sessions across multiple platforms, but does not teach or suggest “the computer code instructions cause the headset display system to: formulate a task requirement,” as required by claim 1.                                        
The argument is not persuasive.  Tamayo teaches that memory 205 to store instructions for running on or more applications or modules on processor 205 (see column 6 lines 33-39).  And Travers teaches that the headset display system (i.e., smart glasses 10) including processor (i.e., processor 50) to browse Web and mixing virtual information with real World to provide interactive environment for wearer/user (see sections [0035], [0036], [0029]).  Travers and Tamayo are combinable because they are .                                     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Travers et al (US 2015/0340010), hereafter as Travers, in view of Tamayo et al (USPN 10,432,892), and hereafter as Tamayo.          
RE claims 1, 11 and 19, Travers discloses the invention substantially as claimed.                        
Travers discloses that a headset display system and a method of using it (see figures 1/2/15 and sections [0026], [0027], [0028], [0088], [0089]; i.e., smart glasses 10 pairing smart phone 40), comprising: a head mounted display comprising a microdisplay and one or more sensing components (see figures 1/2/4 and sections [0027], [0028], [0029], [0030], [0033]; i.e., color display 44 of the display engine 24 is the microdisplay and the display engine 24 capable of high contrast and brightness suitable for both indoor and outdoor use, as well as that the smart glasses 10 can incorporate sensor technology to provide an interactive environment that can merge virtual information with the real world, for example, integrated camera 26 and head tracker 60); a remote host device configured to communicate with the head mounted display (see figure 2 and sections [0028], [0029]; i.e., the smart phone 40 is the 
However, Travers does not specifically disclose that a memory with computer code instructions stored thereon, the memory operatively coupled to the processor such that, when executed by the processor, the computer code instructions cause the headset display system to:  formulate a task requirement based on information associated with a user of the headset display system; search for and identify one or more wireless resources currently available to the remote host device; determine which of the identified one or more wireless resources are suitable for satisfying the task requirement; and 
Tamayo teaches that a network-based operating environment 100 including a mobile phone 110A and some wearable devices and other devices 110B-110M connected together via network 115 to execute browser application to enable interaction between the computing devices 110A-110M, video session platform 120, and data stores 125 and 130 (see column 4 lines 27-53).  The network 115 can be a combination with wired or wireless communications (see column 4 lines 54-56).  The mobile phone 110A can include memory 205, processor 210, operating system 215, application 220, communication module 230 and GUI generation module 235 (see column 5 lines 60-67), wherein memory 205 may be used to store instructions for running one or more applications as well as to house all or some of the instructions needed to execute the functionality of operating system 215, application 220, communications module 230, and GUI generation module 235 (see column 6 lines 33-39).  The operating system 215 stored in the memory 205 can coordinate resources for multiple applications 220 that allow a user to access and interact with video session platform 120 (see column 6 lines 40-47).  For example, application 220 can include an application for financial services, a memory transfer application, a social networking application, and a gaming application (see column 6 lines 47-50).  The motivation of Tamayo is to enable people to conduct business in a face-to-face setting/experience over a video session with a representative (see column 2 lines 1-7).                        
Travers and Tamayo are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Travers by including the teachings from Tamayo in order to enable people to conduct business in a face-to-face setting/experience over a video session with a representative.                           
RE claims 2 and 12, Travers in view of Tamayo disclose that wherein the information associated with the user comprises information associated with one or more actions performed by the user (see 
RE claims 3, 13 and 20, Travers in view of Tamayo disclose that wherein the one or more wireless resources comprise at least one entity, external to the headset display system, that performs at least one of (i) generate a physical informational parameter, (ii) generate a process result, (iii) perform a data processing task, and/or (iv) access a communication and/or information storage resource (see Travers, figures 8/15/16/18B/18C/18D/18E and sections [0088], [0089], [0131], [0132], [0134]; i.e., allow user/wearer to manage, purchase and interface apps 74 between wearable smart glasses 10 and external device smartphone 40; and Tamayo, figures 1/2/3/4/5/6 and its associated depictions).                                
RE claim 4, Travers in view of Tamayo disclose that wherein the physical information parameter comprises one or more of (i) geo-location information, (ii) temperature information, (iii) weather condition information, (iv) time of day information, (v) seasonal condition, and (vi) traffic condition information (see Travers, figure 18E and sections [0029], [0038]; i.e., location relevant data, google map data; and Tamayo, column 2 lines 42-46; i.e., time of the day, location of the device; column 12 lines 39-40; i.e., location of the user).                                 
RE claim 5, Travers in view of Tamayo disclose that wherein the process result, and/or a result of the data processing, comprises one or more of (i) dictation, (ii) speech to text conversion, (iii) text to speech conversion, and (iv) language translation (see Tamayo, column 10 lines 56-67; i.e., translation module 345 to translate between Spanish and English, and vice versa).                     
RE claims 6 and 14, Travers in view of Tamayo disclose that wherein the computer code instructions further cause the headset display system to implement combining two or more of the physical information parameter, process result and/or a result of the data processing task (see Travers, figures 8/15/16/18B/18C/18D/18E and sections [0088], [0089], [0131], [0132], [0134]; i.e., allow 
RE claims 7 and 15, Travers in view of Tamayo disclose that wherein the determining is independent of other activities being undertaken by the user (see Travers, sections [0005], [0036], [0045] and figure 8).                                 
RE claims 8 and 16, Travers in view of Tamayo disclose that wherein the determining depends on other activities being undertaken by the user (see Travers, sections [0005], [0036], [0045] and figure 8).                                  
RE claims 9 and 17, Travers in view of Tamayo disclose that wherein the computer code instructions further cause the headset display system to implement a virtual video conferencing facility that presents video and audio information concerning one or more remote parties, to the user of the headset display system (see Tamayo, column 8 lines 47-57; i.e., video conference).               
RE claims 10 and 18, Travers in view of Tamayo disclose that wherein the virtual video conferencing facility is configured to facilitate annotations (see Tamayo, column 3 lines 14-23, column 6 lines 66-67, column 7 lines 1-10, column 10 lines 46-50; i.e., during the video session, accessing module 340 allowing user to annotate signature, or highlighting, or circling, or typing information on the user’s screen).                            

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED TZENG whose telephone number is (571)272-7565.  The examiner can normally be reached on Weekdays from 2PM to 10PM.                
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                


/FRED TZENG/Primary Examiner, Art Unit 2625           
                                                                                                                                                                                             

FFT
December 02, 2021